     Case 1:17-cv-00642 Document 62 Filed 01/15/19 Page 1 of 1 PageID #: 670


                                                                            FILED: January 15, 2019


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                       ___________________

                                            No. 17-2429
                                          (1:17-cv-00642)
                                       ___________________

ELIZABETH DEAL; JESSICA ROE

             Plaintiffs - Appellants

 and

FREEDOM FROM RELIGION FOUNDATION, INC.; JANE DOE; JAMIE DOE

             Plaintiffs

v.

MERCER COUNTY BOARD OF EDUCATION; MERCER COUNTY SCHOOLS;
DEBORAH S. AKERS, in her individual capacity

             Defendants - Appellees

                                       ___________________

                                 STAY OF MANDATE UNDER
                                   FED. R. APP. P. 41(d)(1)
                                    ___________________

       Under Fed. R. App. P. 41(d)(1), the timely filing of a petition for rehearing or rehearing

en banc or the timely filing of a motion to stay the mandate stays the mandate until the court has

ruled on the petition for rehearing or rehearing en banc or motion to stay. In accordance with

Rule 41(d)(1), the mandate is stayed pending further order of this court.


                                                                      /s/Patricia S. Connor, Clerk
